Exhibit 10.23

Avista Corp.

Performance Award Plan Summary

Introductory Note

The following Performance Award Plan Summary is governed by the May 13, 2010
amended and restated Avista Corp. Long-Term Incentive Plan (the “Plan”). The
summary description provided herein provides the specific terms and conditions
covering eligibility, performance measures, grant cycles and other key factors
not described in the Plan. Each individual participant will also receive a
Performance Award Agreement (the “Agreement”) which defines the individual terms
for participation in a particular Performance Cycle.

Purpose

The purpose of the Performance Award Plan is to provide a means for rewarding
executive officers and other key contributors for their success in driving
long-term performance results, which increase shareholder value. It also
promotes a closer identity of interests between Participants and shareholders,
rewards high performance levels and attracts and retains outstanding leadership.

Eligibility

All Avista Corp. executive officers are eligible to participate. Other key
contributors approved by Avista Corp. Compensation and Organization Committee
(the “Plan Administrator”) may also be eligible.

Performance Cycle

The Performance Cycle will begin on January 1 of the first year and continue to
December 31, three years hence.

Performance Award

Each participant is eligible to be granted a Performance Award for the
Performance Cycle. The grant amount is approved by the Plan Administrator and
established using competitive equity compensation data for comparable positions
within the Energy industry. Awards granted to non-officer positions may be
considered above market compensation for comparable positions.

Performance Goals

The Award payment is determined at the end of the Performance Cycle based upon
achieving Avista Corp. financial, operational and/or shareholder return
performance goals or other indicators determined by the Plan Administrator. The
Performance Goals established for the Performance Cycle will be set forth in the
Performance Award Agreement.

 

Page 1 of 3



--------------------------------------------------------------------------------

Dividend Equivalent Rights

For every share/unit the participant earns after the Performance Cycle, a cash
dividend value is calculated and distributed. The value is based on the total
number of shares/units earned and the cash distributions that would have been
paid on the shares of Common Stock over the Performance Cycle as if the shares
had been issued and outstanding on the dividend record dates.

 

Final Performance

Award Payout

(Avista shares/units)

   ×   

Total Dividends Paid Per

Share over Performance

Cycle

   =   

Dividend

Equivalent

Performance Award Payout Formula

The Performance Award Payout Formula is provided in each Performance Award
Agreement. Participants are limited to a maximum 150% of the Performance Award
opportunity. Final awards may be distributed in whole shares of Avista Corp.
Common Stock, cash or a combination thereof.

Settlement of Performance Award

If earned, Awards will be paid as soon as practical following the completion of
the Performance Cycle and approval by the Plan Administrator. Performance Awards
and Dividend Equivalents may be paid in the form of whole shares of Avista Corp.
Common Stock, cash or any combination thereof. The Participant may no longer
elect to defer part or all of the payment consistent with the provisions of the
Avista Corp. Executive Deferral Plan. All awards, dividend equivalents or
incentives are subject to the provisions of the Avista Recoupment Policy.

Audit and Approval of Awards

The financial calculations necessary to determine the Corporation’s financial
performance, as well as other steps in determining the award settlement for each
individual, will be reviewed by Corporate Finance before awards are made. The
Plan Administrator will approve all awards prior to payout.

Tax Withholding

The full value of the Performance Award and the Dividend Equivalents are
considered ordinary income and are subject to applicable taxes at the time of
distribution. To satisfy the taxes on income, the Company will withhold whole
shares sufficient to cover the taxes for the performance shares issued. Any
residual monies from the withholding of shares will be paid as additional
federal income tax. To satisfy the taxes on the dividend equivalents, the
Company will withhold funds sufficient to cover the taxes.

 

Page 2 of 3



--------------------------------------------------------------------------------

Termination

Voluntary termination or termination for cause results in forfeiture of all
outstanding Performance Awards. Participation in less than the full Performance
Cycle due to retirement, disability or death of a participant will result in a
prorated award after the Performance Cycle. In general, the prorated award, if
earned after the Performance Cycle, will be calculated using the ratio of the
number of months the Participant was actively employed during the Cycle to the
total number of months in the Performance Cycle. The Plan Administrator, in its
full discretion, reserves the right to authorize changes to this clause.

Change in Control

In the event of a qualifying Change in Control (as defined in section 2.4 of the
Plan), outstanding Performance Awards will be paid as if the performance goals
were met at 100% of target; then prorated for the portion of the Performance
Cycle completed at the time of the Change in Control. Payments maybe paid in
cash lump sum rather than stock.

Transferability

No Performance Award or Dividend Equivalent Right granted or awarded may be
assigned or transferred other than by will or by the applicable laws of descent
and distribution. Settlements of Awards may be payable only to the Participant
or a designated beneficiary. All assigned or transferees are subject to the same
terms and conditions contained in the Agreement.

Continued Employment or Services, Rights in Awards

Nothing contained in the Agreement, the Plan, or any action of the Plan
Administrator taken under the Plan or the Agreement shall be construed as giving
any Participant any right to be retained in the employ of Avista or limit
Avista’s right to terminate the employment or services of the Participant.

No Rights as a Shareholder

No Performance Award entitles the Participant to any dividends (except in an
award of Dividend Equivalent Rights), voting or any other right as a shareholder
until the shares are earned and free of all applicable restrictions.

Administration of the Performance Award Plan

The Plan Administrator has complete authority to manage and control the
operation and administration of the Performance Award Plan. Any interpretation
of the Agreement and any decision made by the Plan Administrator are final and
binding.

Governing Law

The State of Washington shall be the governing law and any litigation arising
under the Agreement shall be conducted in the courts of Spokane County, the
State of Washington or the federal courts of the United States.

 

Page 3 of 3